Citation Nr: 0927526	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  08-26 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

1.	Entitlement to service connection for the cause of death 
of the Veteran.  

2.	Entitlement to special monthly dependency and indemnity 
compensation based on the need for regular aid and attendance 
or by reason of being housebound.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1940 to 
October 1946.  The Veteran died in October 2007.  The 
appellant is his surviving spouse.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.	The Certificate of Death shows that the cause of the 
Veteran's death was congestive heart failure.  

2.	At the time of the Veteran's death, he was service 
connected for bilateral hearing loss, 40 percent disabling; 
left knee instability, 20 percent disabling; bilateral 
tinnitus, 10 percent disabling; degenerative disc disease of 
the thoracolumbar spine, 10 percent disabling; and arthritis 
of the left knee, 10 percent disabling.  

3.	The competent medical evidence shows that service-
connected arthritis contributed to congestive heart failure, 
the cause of the Veteran's death.  

4.	The competent medical evidence shows that the appellant is 
not blind or so nearly blind as to have corrected visual 
acuity of 5/200 or less in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; is not 
a patient in a nursing home because of mental or physical 
incapacity; and, does not have a factual need for aid and 
attendance demonstrated by an inability to care for most of 
her daily personal needs or protect herself from the hazards 
and dangers of her daily environment.

5.	The appellant is not substantially confined to her home or 
the immediate premises.


CONCLUSIONS OF LAW

1.	The criteria for service connection for the cause of the 
Veteran's death are met.  38 U.S.C.A. §§ 1110, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.312 (2008).

2.	The criteria for an award of compensation for regular aid 
and attendance of another person or on being housebound have 
not been met.  38 U.S.C.A. §§ 1311(c) and (d), 5103, 5103A, 
and 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.350, 
3.351, 3.352 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  In 
this case, the Board is granting in full the benefit sought 
on appeal regarding the claim for entitlement to service 
connection for the cause of death of the Veteran.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the appellant was sent a VCAA letter in November 2007 
that addressed the notice elements and was sent prior to the 
initial AOJ decision regarding her claim for aid and 
attendance.  The letter informed the appellant of what 
evidence was required to substantiate the claim and of the 
appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in her possession to the AOJ.

VA also has a duty to assist the appellant in the development 
of the claim.  This duty includes assisting the appellant in 
the procurement of service treatment records, pertinent 
medical records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records, DD Form 214, private medical records and VA medical 
records.  Significantly, neither the appellant nor her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Cause of Death

To establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed materially and substantially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

A service-connected disability will be considered the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  A contributory cause 
of death is inherently one not related to the principal 
cause.  In determining whether the service- connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c).  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c).  

Generally, minor service-connected disabilities, particularly 
those of a static nature or those not materially affecting a 
vital organ, are not held to have contributed to a death that 
is primarily due to unrelated disability.  38 C.F.R. 
§ 3.312(c)(2).  

In this case, the Veteran died in October 2007.  At the time 
of the Veteran's death, he was service connected for 
bilateral hearing loss as 40 percent disabling; left knee 
instability as 20 percent disabling; bilateral tinnitus as 10 
percent disabling; degenerative disc disease of the 
thoracolumbar spine as 10 percent disabling; and arthritis of 
the left knee as 10 percent disabling.  The appellant 
contends that the Veteran's arthritis contributed to his 
congestive heart failure.  

There are two competent medical opinions of record.  In 
February 2008, the Veteran's private physician submitted a 
letter and in September 2008 a VA physician submitted a 
letter.  These letters indicate that the Veteran's service 
connected arthritis in his back and knee contributed to his 
death.  The letters indicate that the Veteran suffered from 
arthritis for many years which caused him to slow down, be 
constantly tired and fatigued, and prevented him from 
exercising.  The physicians explained that the lack of 
exercise placed excessive stress on his heart, making it work 
faster and harder causing his death from complications from 
congestive heart failure.  

The Board notes that there is nothing on the face of these 
letters that would discredit the probative value of the 
physicians' opinions.  When assessing the credibility and 
probative value of a medical opinion, the Board must consider 
whether the medical opinion contains such sufficient 
information that it does not require the Board to exercise 
independent medical judgment.  Stefl v. Nicholson, 21 Vet. 
App. 120, 124-25 (2007) (citing Colvin v. Dewinski, 1 Vet. 
App. 171, 175 (1991) (holding that the Board may not 
substitute its medical judgment for that of competent medical 
professionals).  In this case, the Board notes that there is 
no evidence of record contradicting these two medical 
opinions.  Although the evidence in favor of the Veteran's 
claim appears tenuous due to the 10 percent disability 
evaluations for each of the Veteran's arthritis disabilities, 
the Board cannot substitute its judgment for the opinions of 
the physicians.  

As there are two medical opinions of record indicating that 
the Veteran's service connected arthritis contributed to his 
heart disease, causing his death, the evidence of record does 
not preponderate against the appellant's claim.  See Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996) (to deny a claim on its 
merits, the evidence must preponderate against the claim).  
Although, as indicated, the medical evidence may be less than 
overwhelmingly favorable to the claim, the opinions are not 
intrinsically or inherently flawed.  Under such 
circumstances, it is not the role of the Board to undertake 
further development which could rightly be construed as 
solely an attempt to justify an adverse determination.  

Aid and Attendance 

The law provides increased benefits to a surviving spouse of 
a Veteran by reason of need for aid and attendance or of 
being housebound. 38 U.S.C.A. § 1311(c), (d); 38 C.F.R. § 
3.351(a)(3), (4).  Under 38 C.F.R. § 3.351(b), the need for 
aid and attendance means helplessness or being so nearly 
helpless as to require the regular aid and attendance of 
another person.  The criteria for establishing the need for 
aid and attendance include consideration of whether the 
appellant is blind or is so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; or is a 
patient in a nursing home because of mental or physical 
incapacity; or establishes a factual need for aid and 
attendance. 38 C.F.R. § 3.351(c).

In determining whether there is a factual need for regular 
aid and attendance, the following will be accorded 
consideration: the inability of the appellant to dress or 
undress herself, or to keep herself ordinarily clean and 
presentable; whether she requires frequent adjustment of any 
special prosthetic or orthopedic appliances which by reason 
of the particular disability cannot be done without aid; 
inability to feed herself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity that requires 
assistance on a regular basis to protect her from the hazards 
or dangers incident to her daily environment.  It is not 
required that all of the disabling conditions enumerated in 
this paragraph be found to exist before a favorable rating 
may be made.  The particular personal function which the 
appellant is unable to perform should be considered in 
connection with her condition as a whole.  It is only 
necessary that the evidence establish that the appellant is 
so helpless as to need regular aid and attendance, not that 
there be constant need. 38 C.F.R. § 3.352(a).

If the criteria for increased compensation based on the need 
for regular aid and attendance are not met, special monthly 
compensation can be awarded if a surviving spouse is 
permanently housebound by reason of disability.  38 U.S.C.A. 
§ 1311; 38 C.F.R. § 3.351(e).  A surviving spouse will be 
considered to be permanently housebound when she is 
substantially confined to her house (ward or clinic areas, if 
institutionalized) or immediate premises by reason of a 
disability or disabilities reasonably certain to remain 
throughout her lifetime.  38 U.S.C.A. § 1311(d); 38 C.F.R. § 
3.351(e).

The appellant indicated that she cannot walk without a 
walker.  She stated that she could not drive and needed 
assistance walking when outside her home.  She was able to 
feed and dress herself, but needed assistance when ambulating 
and shopping.  

In an October 2007 report, a physician indicated that the 
appellant had significant osteoarthritis of the spine, hips 
and knees.  She was able to dress and undress herself, use 
the lavatory without assistance, could feed herself without 
assistance and could ambulate inside her home.  She could 
also ambulate outside her home, with assistance.  She needed 
a cane for ambulating and for stability.  She was weak with a 
risk of falling.  In her upper extremities she was stiff, 
weak and had limited fine motor movement.  In her lower 
extremities she was weak and had decreased flexion in her 
hips and knees.  Her spine was also weak with kyphosis.  She 
had an unsteady, slow and wide based gait.  The examiner 
noted that the appellant needed the aid of another person to 
prevent falling. 

Based on the forgoing, the Board finds that the appellant 
does not need the regular aid and attendance of another 
person.  The Board acknowledges that the appellant's 
activities of daily living are impeded by various 
limitations, including weakness in her extremities.  However, 
the October 2007 report indicated that she was able to care 
for herself.  There is no indication that she is unable to 
prepare her own meals, bathe on her own, dress herself, walk, 
see or hear.  The examiner noted that the appellant had the 
ability to dress and undress herself, use the lavatory 
without assistance, feed herself without assistance and could 
ambulate inside her home.  There is no question that the 
appellant is frail, as evidenced by her advanced age and 
noted limitations on examination; however, her frailty does 
do not preclude her from being able to perform the basic 
activities of daily living.  Thus, while the aid and 
attendance of another person would certainly be helpful for 
the appellant, it is not shown to be a necessity.

Similarly, she is able to leave the home from time to time, 
albeit with the assistance, to go shopping and to 
appointments.  She is not bedridden.  Although the appellant 
may have to limit her activities outside the home, there is 
no indication that she is unable to leave the home.  As such, 
the appellant does not meet the requirements for housebound 
status.

The preponderance of the evidence is against the claim of 
entitlement to benefits on the basis of the need for regular 
aid and attendance or by reason of being housebound; there is 
no doubt to be resolved; and entitlement to special monthly 
compensation based on aid and attendance or housebound status 
is not warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.

	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for the cause of the Veteran's death is 
granted.  

Entitlement to compensation for regular aid and attendance of 
another person or based on housebound status is denied.


__________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


